364 S.W.3d 808 (2012)
STATE of Missouri, Respondent,
v.
Carlos Alfredo MELGAR, Appellant.
No. WD 73754.
Missouri Court of Appeals, Western District.
April 24, 2012.
Matthew Ward, Assistant Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and MARK D. PFEIFFER and GARY D. WITT, Judges.

Order
PER CURIAM:
Carlos A. Melgar appeals his conviction of unlawful use of a weapon following a jury trial in the Circuit Court of Pettis County, Missouri. Finding no error, we affirm in this per curiam order and have provided the parties with a memorandum setting forth the reasons for our decision. Rule 30.25(b).